2G\~ D~~g2if.f~35\                                                 FILED IN
                                                                                                1st COURT OF APPEALS
                                        ,              1(-,         ~,-::,~"-!~,,.~j   IN THE DISTRICT   COURT
                                                                                                    HOUSTON,      OF
                                                                                                               TEXAS
                                    )!{~"'~
                                     r.
                                            "":~~"§:LF-:'.'!S~,~,
                                                 §
                                                                                       GALVESTON4/6/2015 7:54:36
                                                                                                   COUNTY,       PM
                                                                                                              TEXAS
                                        0
                                             0   '0'                        0,   "of
                                                                                                CHRISTOPHER A. PRINE
                                                                                           TH           Clerk
                                                                        §               405   JUDICIAL DISTRICT

                             GRANTING SUBSTITUTION OF COUNSEL

      On                           Y of                  \)g 2J m,~,                   2014, came to be heard the

Defendan

                                   eVH;JeOce, is of the opinion that said Motion should be in all



      It is therefore                                                                  D DECREED by the Court that

Joseph Salhab is substitu




                 12-CR-2430
                 DCORSCO
                 Order SubsUtutlng Counsel
                 961726


                 1111                                         III